Citation Nr: 1019978	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-29 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana




THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for posttraumatic stress disorder (PTSD) 
has been received.

2.  Entitlement to service connection for PTSD.




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from October 1990 to 
July 1991, including service in the Southwest Asia Theater of 
Operations.  

Historically, in a July 1999 rating decision, the RO denied 
service connection for PTSD.  Although the RO notified the 
Veteran of the denial of this claim in August 1999, he did 
not initiate an appeal.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision in which the RO, inter 
alia, found that new and material evidence had not been 
submitted sufficient to reopen the claim for service 
connection for PTSD.  In June 2005, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in August 2008 and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in October 2008.  

In March 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the Veteran submitted additional evidence, along with a 
signed waiver of his right to have this evidence initially 
considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 
(2009).  The Board accepts this evidence for inclusion in the 
record.

The Board notes that in the August 2008 SOC, the RO addressed 
the merits of the claim for service connection for PTSD.  
However, regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim has been received-and, in view 
of the Board's favorable decision on the request to reopen-
the Board has characterized the appeal as encompassing the 
two matters set forth on the title page.


FINDINGS OF FACT

1.  All notification and developed action needed to fairly 
adjudicate each matter on appeal has been accomplished.

2.  In a July 1999 rating decision, the RO denied service 
connection for PTSD; although notified of the denial in 
August 1999, the Veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the July 
1999 rating decision is not cumulative and redundant of 
evidence of record at the time of the prior denial, relates 
to unestablished facts necessary to substantiate the claim 
for service connection for PTSD, and raises a reasonable 
possibility of substantiating the claim.

4.  The most persuasive medical opinion on the question of 
whether the Veteran currently has PTSD indicates that the 
Veteran has the disorder, and that it is linked to a reported 
in-service stressor event, exposure to SCUD missile attacks.  

5.  While the objective evidence does not indicate that the 
Veteran engaged in combat with the enemy during service, 
there is credible evidence of record that tends to 
corroborate that his unit was exposed to SCUD missile 
attacks.




CONCLUSIONS OF LAW

1.  The RO's July 1999 denial of service connection for PTSD 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§20.200, 3.104, 20.302, 20.1102 (2009). 

2.  As evidence pertinent to the claim for service connection 
for PTSD, received since the RO's March 1999 denial is new 
and material, the criteria for reopening the claim for 
service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the request to reopen the 
claim for service connection for PTSD, and the favorable 
disposition of the claim on the merits, the Board finds that 
all notification and development actions needed to fairly 
adjudicate each aspect of the appeal have been accomplished.



II.  Analysis

A.  Petition to Reopen

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 ; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

As noted above, in the July 1999 rating decision, the RO 
denied service connection for PTSD.  The pertinent evidence 
of record at the time of the prior denial consisted of the 
Veteran's service treatment records, copies of the Veteran's 
service personnel records and a July 1999 statement submitted 
by the Veteran, which included a description of alleged in-
service stressor events.  

The Veteran's service treatment records reflect no 
psychiatric complaints, findings or diagnoses.  His personnel 
records document that the Veteran was a member of the 
Louisiana National Guard, when, in October 2010 he was 
ordered into active military service with the 3673rd 
Maintenance Company in support of Operation Desert 
Shield/Desert Storm.  The records reflect that he served in 
Southwest Asia from November 30, 1990 to June 4, 1991. 

In the July 1999 statement, the Veteran indicated that his 
unit left the U.S. in December 1990 and arrived in Dhahran, 
Saudi Arabia, on December 3, 1990.  He noted that after the 
air war began in January 1991, the unit was constantly 
exposed to late night SCUD missile attacks.  The Veteran 
reported that during one such attack, a Patriot Missile hit a 
SCUD, while it was in the air, and the explosion knocked him 
and other unit members out of bed, and punctured some of 
tires of the vehicles in the motor pool.  Also, the Veteran 
reported that on February 25,1991, the building the Veteran's 
unit had previously occupied was hit with a SCUD missile 
attack.  He noted that the attack resulted in a number of 
deaths that involved a unit from Pennsylvania, that his unit 
was a short distance from the explosion, and that they 
witnessed the destruction of the building.        

The basis for the RO's July 1999 denial of service connection 
for PTSD was that there was no evidence of record of a 
diagnosis of PTSD.    

Although notified of the denial via an August 1999  letter,  
the Veteran did not initiate an appeal of the July 1999 
decision.  See 38 C.F.R. § 20.200.  The denial of the claim 
is therefore final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran requested that VA reopen the previously-denied 
claims for service connection in August 2004.  Regarding 
petitions to reopen filed on or after August 29, 2001, 38 
C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 
3 (1996).  Here, the last final denial of the claim is the 
RO's July 1999 rating decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence added to the claims file since the July 
1999 decision includes a November 1991 report of debriefing 
that the Veteran, and the other members of his unit, 
underwent at the Kenner Veteran's Center, VA outpatient 
treatment records from 1999 to 2003, a May 2007 stressor 
statement from the Veteran, May 2007 and October 2008 
statements from the Veteran's father, a licensed social 
worker, a Department of Defense Report pertaining to SCUD 
missile attacks during the 1990 to 1991 Gulf War, the report 
of a June 2008 VA psychological evaluation, a March 2010 
letter form [redacted], another licensed clinical social 
worker and friend of the Veteran, and the Veteran's March 
2010 hearing testimony.  As this evidence had not previously 
been considered by agency adjudicators, and is not cumulative 
or redundant of evidence previously of record, it is "new."

Additionally, the Board finds that the VA outpatient records, 
the November 1991 debriefing report, the statements from the 
Veteran's father, the letter from [redacted] and the 
SCUD missile attacks report are all material to the PTSD 
claim.  The VA outpatient records and the letters from the 
two social workers all reflect a diagnosis of PTSD.  Also, 
the VA outpatient records specifically include a September 
2002 report of a psychological evaluation,  reflecting a 
diagnosis of PTSD, which links the Veteran's PTSD symptoms to 
his specific reported stressor events in service, including 
exposure to SCUD missile attacks.  Additionally, the SCUD 
missile attack report indicates that the area where the 
Veteran was stationed in Iraq, Dhahran, was subject to a 
number of SCUD missile attacks.  This evidence relates to the 
unestablished facts necessary to substantiate the claim (i.e. 
the presence of a PTSD diagnosis, a medical linkage between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred).  Also, taken together, the evidence tends to 
demonstrate that the Veteran has PTSD related to documented 
SCUD missile attacks in service.  Consequently, this evidence 
raises a reasonable possibility of substantiating the claim.    

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for PTSD are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Service Connection

In addition to the basic legal authority noted above, the 
adjudicating a claim for VA benefits, VA is responsible for 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

Regarding the first requirement for service connection for 
PTSD under 38 C.F.R. § 3.304(f)-diagnosis of the disability 
in accordance with the DSM-IV criteria-the Board notes that 
there are conflicting medical opinions of record on the 
question of whether the Veteran current meets the diagnostic 
criteria for PTSD.  On June 2008 VA psychological evaluation, 
the evaluating psychologist, after reviewing the claims file 
and evaluating the Veteran, including through the 
administration of psychological testing, found that although 
the Veteran met the DSM-IV stressor criterion for a PTSD 
diagnosis, he did not meet the full criteria for the 
diagnosis of PTSD.  Instead, the psychologist diagnosed the 
Veteran with adjustment disorder, mixed.  

On the other hand, the VA outpatient treatment records from 
2002 to 2003 include the aforementioned report of a September 
2002 psychological evaluation during which PTSD was 
diagnosed.  The psychologist conducted a detailed clinical 
interview, a record review and also administered a number of 
psychological tests.  She noted that based on the Veteran's 
military record, the results of psychological testing, and 
the interview, it was evident that the Veteran had 
experienced life threatening situations, which generated fear 
and helplessness.  She  specifically indicated that the 
Veteran did meet the DSM-IV criteria for PTSD and noted that 
his symptoms included nightmares, intrusive memories, 
hypervigilance, exaggerated startle response, fear, 
uncontrolled anger, guardedness, isolation, avoidance of 
stimuli that might remind him of his Gulf War experiences, 
emotional lability, depression, avoidance of other people and 
nervousness in crowds.  Subsequent treatment records reflect 
that the Veteran received VA treatment for PTSD until 
December 2003, in the form of individual and group therapy, 
and medication management.  

The Board also notes that the statements from the Veteran's 
father and the letter from [redacted] also reflect 
diagnoses of PTSD and that the Veteran's father specifically 
diagnosed the disorder under the DSM-IV criteria.   

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A 
medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  

The Board finds the opinion of the September 2002 VA 
psychologist the most persuasive.  Notably, the psychologist 
actually treated the Veteran for approximately a year after 
her initial evaluation, and in that time, she continued to 
diagnose  PTSD..  Also, the psychologist's opinion is 
supported by a more detailed rationale, as it includes a 
specific explanation as to why the diagnosis of PTSD was 
made, whereas the June 2008 VA psychologist did not clearly 
explain the basis for his adjustment disorder diagnosis and 
for his finding that the Veteran did not have PTSD.  
Additionally, the findings of the Veteran's father and Ronald 
Fletcher, both of whom are licensed social workers, lends 
additional support to the September 2002 VA psychologist's 
findings and indicate that the Veteran continues to suffer 
from the disorder, including the same symptomatology noted by 
the September 2002 VA psychologist.  Consequently, the Board 
finds that at minimum, the evidence is in relative equipoise 
on the question of whether the Veteran currently meets the 
diagnostic criteria for  PTSD.  

Regarding the second criterion of 38 C.F.R. § 3.304(f), the 
Board notes that, during the September 2002 VA evaluation, 
the Veteran reported two essential stressor events during 
service.  First, he indicated that he lived under constant 
threat of SCUD missile attacks, which were generally diverted 
by Patriot missiles, with some of the explosions occurring 
within 75 to 100 yards of his quarters.  Second, he reported 
that due to the threat of chemical warfare, he experienced 
frequent chemical alerts requiring full protective gear for 4 
to 5 hours at a time.  

In her report, the September 2002 VA psychologist 
specifically noted that the above described life threatening 
events had led to feelings of fear and helplessness and 
contributed to daily intrusive memories and dreams of his 
experiences.  She also more generally found that the events 
had led to the Veteran's other PTSD symptomatology.  
Additionally, the psychologist made the general finding on 
Axis IV (psychosocial and environmental problems), that the 
Veteran had a history of war-related stress, which also tends 
to indicate that the PTSD diagnosis was made in relation to 
the Veteran's reported military stressor events.  Further, 
the Veteran's father, in his May 2007 statement, generally 
linked the Veteran's PTSD to the stressor events the Veteran 
experienced in service.  Thus, the Board finds that the 
second requirement for service connection for PTSD, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, is reasonably satisfied. 

Regarding the third criterion of 38 C.F.R. § 3.304(f), the 
Board notes that the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
a Veteran engaged in "combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353, 359 (1998).  Participation in combat, 
a determination that is to be made on a case-by-case basis, 
requires that a Veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 
Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).

In the instant case, it is neither shown nor alleged that the 
Veteran participated in combat.  Thus, absent such evidence, 
his lay statements, alone, are not sufficient to establish 
the occurrence of any in-service stressor.  Cohen v. Brown, 
10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, in such cases, the record must contain 
service records or other corroborative evidence that 
substantiates the Veteran's testimony or statements as to the 
occurrence of a claimed stressor.  See 38 C.F.R. 
§ 3.304; West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 
Vet. App. 91, 98 (1993). 

The Veteran has submitted the Department of Defense Report 
pertaining to SCUD missile attacks during the Gulf War as 
corroborating evidence that he was exposed to such attacks 
while stationed in Dhahran, Saudi Arabia from November 30, 
1990 to June 4, 1991.  This report documents the occurrence 
of a number of attacks in Dhahran in January and February 
1991, including the February 25th attack mentioned by the 
Veteran in his July 1999 statement, which according to the 
report, killed 28 people and injured over 100 people.  Thus, 
the report provides specific corroboration of the SCUD 
missile attacks reported by the Veteran. 

Additionally, the November 1991 report of the debriefing of 
the Veteran and his unit by the Veteran's father specifically 
noted that the unit was based in Dhahran from November 30, 
1990 to June 4, 1991 and that the unit was constantly under 
the threat of biological and chemical warfare due to the 
large number of SCUD missiles that were directed at Dhahran 
during this time frame.   Thus, as this debriefing was 
completed only five months after the unit returned from Iraq, 
it represents near contemporaneous corroborating evidence 
that the unit was actually exposed to the SCUD missile 
attacks on Dhahran noted in the Defense Department report.

Although the evidence submitted reasonably corroborates that 
the Veteran's unit was exposed to SCUD missile attacks, it 
does not specifically corroborate that the Veteran was 
present with the unit when it was exposed to such attacks.  
The Board points out, however, that corroboration of a 
stressor does not require that there be corroboration of 
every detail of the claimed stressor, including those 
relating to a veteran's personal participation.  See Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  Notably, specific 
evidence that a Veteran was actually with his unit at the 
time of an attack is not required to verify that attack as a 
PTSD stressor.  See Pentecost, 16 Vet. App. at 129 (Board 
interpreted corroboration requirement too narrowly by 
requiring a veteran to corroborate his actual proximity to 
and participation in rocket attacks).  Here, the evidence 
reasonably confirms that the Veteran was exposed to the SCUD 
missile attacks in Dhahran while a member of the 3673rd 
Maintenance Company, as there is no evidence to even suggest 
that he was not present during  those attacks.  Id.  .  
Consequently, the Board finds that the final requirement for 
service connection for PTSD, sufficient evidence of the 
actual occurrence of one of the Veteran's reported stressors, 
is also reasonably satisfied.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.

Given the facts noted above, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the 
criteria for service connection for PTSD, pursuant to 38 
C.F.R. § 3.304(f), are met.  


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this limited 
extent, the appeal is granted.

Service connection for PTSD is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


